DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
The amendment filed on 05/12/2022 has been entered and fully considered.
Claims 1-3, 5-10, 12-17 and 19-20 are pending of which claims 1, 8 and 15 are independent and amended.
The IDS(s) submitted on 08/12/2021 is being considered.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Further, the new prior art, Stephens (US 6055277), effectively teaches the amended limitation reciting “…calibrate (ing) a receiver nulling while measuring transmission of the PDPUs”.
Applicant, in the Remarks filed on 05/12/2022, pointed out in the “Examiner Interview Summary” section that the examiner had agreed that incorporating subject matter of dependent claim 4 in independent claim 1 will overcome the 103 rejection of record.  Applicant’s statement on examiner agreeing incorporating subject matter of dependent claim 4 in independent claim 1 is technically incorrect. In the interview conducted on March 9, 2022 the examiner proposed amending dependent claim 4 to incorporate in independent claim 1 and not a broader version of cancelled dependent claim 4.
	Nevertheless, the examiner had indicated two different potential amendments to the independent claims.  One of the proposed option was “calibrating a receiver nulling in the first portion of each of the received PPDU while measuring transmission power level in the remaining portion  of each of the received PPDU.”  that will overcome the rejection under US103 on record.  The newly identified prior art, Stephens, teaches the broader version of the above limitation as well as the limitation itself as proposed by the examiner and further illustrated in each of the rejection of the independent claims shown below.   Stephens teaches the above limitation in Column 6, Lines 28-50 and Figs. 1, 2, and 6.
Examiner requests Applicant to review the following prior arts prior to filing a response:
	a) US 20200106579 A1, Cherian, can replace Wang (the Primary Reference)
	b) US 20200045555 A1, Huang, can also replace Wang (the Primary Reference)
	c) US 20150270880, Harel et al, in paragraph 107 and Fig. 9 discloses calibration with nulling.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3. 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 10, “measuring transmission of the PDPUs;”   is recited.  However, it is not clear to the examiner if the measuring transmission of the PDPUs involves measuring the transmission of the data rates of the PDPUs or the transmission power/energy of the PPDUs or count of the transmitted PPDUs.  Also it is not clear to the examiner if “the PPDUs” in line 10 refers to the PPDUS received from the wireless stations (STAs) from the first BSS or the second BSS.  Further in Line 6, “measure Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) …” is recited and in Line 8, “…measure PPDUS…” is also recited.  In both Lines 6 and 8, it is not clear what is being measured and can be number of PPDUs, transmission power of PPDUs, or transmission rate of the PPDUs”.  
	Dependent claims of independent claim 1 are rejected based on mere dependency and having the same flaws as the parent  independent claim 1 as indicated above.
	For the purposes of examining independent claim 1 and all of its dependent claims, in view of the specification the examiner interprets “measuring transmission of the PPDUS” in line 10 of claim 1 to be “measuring transmission power of the PPDUS received either from the wireless stations (STAs) in the first BSS or in the second BSS;.. ”.  Further in lines 6 and 8 of claim 1, “measure PPDUs” is further interpreted to mean in view of the specification “measure transmission power of PPDUs”.

Regarding claim 8, in lines 18-19, “measuring transmission of the PDPUs;”   is recited.  However, it is not clear to the examiner if the measuring transmission of the PDPUs involves measuring the transmission of the data rates of the PDPUs or the transmission power/energy of the PPDUs or count of the transmitted PPDUs.  Further in Line 7, “measure Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) …” is recited, and it is not clear what is being measured and can be number of PPDUs, transmission power of PPDUs, or transmission rate of the PPDUs”.  
	Dependent claims of independent claim 8 are rejected based on mere dependency and having the same flaws as the parent  independent claim 8 as indicated above.
	For the purposes of examining independent claim 8 and all of its dependent claims, in view of the specification the examiner interprets “measuring transmission of the PPDUS” in line 18-19 of claim 8 to be “measuring transmission power of the PPDUS received from the wireless stations (STAs) in the second BSS;.. ”.  Further in line 7 of claim 8, “measure PPDUs” is further interpreted to mean in view of the specification “measure transmission power of PPDUs”.
Regarding claim 15, in lines 10-11, “measuring transmission of the PDPUs;”   is recited.  However, it is not clear to the examiner if the measuring transmission of the PDPUs involves measuring the transmission of the data rates of the PDPUs or the transmission power/energy of the PPDUs or count of the transmitted PPDUs.  Further in Line 8, “measure Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) …” is recited, and it is not clear what is being measured and can be number of PPDUs, transmission power of PPDUs, or transmission rate of the PPDUs”.  
	Dependent claims of independent claim 15 are rejected based on mere dependency and having the same flaws as the parent  independent claim 15 as indicated above.
	For the purposes of examining independent claim 15 and all of its dependent claims, in view of the specification the examiner interprets “measuring transmission of the PPDUS” in line 10-11 of claim 15 to be “measuring transmission power of the PPDUS received from the wireless stations (STAs) in the second BSS;.. ”.  Further in line 8 of claim 15, “measure PPDUs” is further interpreted to mean in view of the specification “measure transmission power of PPDUs”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2,  8, 9, 10  15, 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20150288427 A1) in view of Sirotkin et al (US 20130115999 A1) and Stephens et al (US 6055277).
Regarding claim 1, Wang discloses a method of coordinating beamforming in a multi-AP (MAP) wireless network, (See abstract and paragraphs 3 and 34 but in particular paragraph 247 and Fig. 21a- on  “The apparatus may be configured to perform coordinated sectorized or beam formed transmissions through access point (AP)/PCP negotiations. The apparatus may provide an indication of support for joint transmission and coordinated sectorized or beam formed transmissions “- See Fig 21a on multi-AP wireless network containing AP1 and AP2 with each AP with its own BSS - See paragraph 252).the method comprising:
establishing an agreement to collaborate (See paragraph 104 in relation to Fig. 3a where the protocol to collaborate between two APs, namely Associated AP (AAP) as the first AP and Assistant AP (ATAP) as the second AP and in Fig. 9 with respect to paragraph 142 the protocol to coordinate transmission or collaborate  ) between a first wireless AP (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and a second wireless AP(i.e. AP2 in Fig. 21B with BSS2 in paragraph 252), wherein the first wireless AP services a first basic service set (BSS) (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and the second wireless AP services a second BSS, (i.e. AP2 in Fig. 21B with BSS2 in paragraph 252) and wherein further wireless stations (STAs) of the first BSS(i.e. WTRU1 and WTRU2 with AP1 and BSS1 per paragraph 252) measure Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) received (i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230) from wireless STAs in the second BSS to determine first interference information (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info 1  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) , and the wireless STAs of the second BSS measure PPDUs received (i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230)  from the wireless STAs in the first BSS to determine second interference information; (i.e. WTRU3 and WTRU4 of BSS2 associated with AP2 records the data received from AP1 and associated WTRU1 and WTRU2 of BSS1/AP1 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs and report it to AP2 as further shown in the last part of Table 16) and report it to AP2 as interference info 2 per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292)

collecting the first interference information and the second interference information; (See Fig. 21a steps 2102 and 2103 and at least paragraphs 251 and 270 where each BSS/AP receives from its own WTRUs first interference information 1 and from collaborating neighboring APs interference information 2)
establishing interference See Fig. 21a step 2104 where the received interference information from different sectors/BSS are combined to generate a transmission conflict/interference list in Fig. 21a step 2105 and is shared among collaborating APs in Fig. 21 step 2106 - see paragraph 251) and
performing Multi-AP beamforming to service the first BSS and the second BSS according to the interference See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
wherein the Multi-AP beamforming is operable to mitigate interference between the first BSS and the second BSS.(see paragraph 251 explicitly stating - These coordinated sectorized or beam formed transmissions may reduce interference)
	Even though Wang discloses determining interference and generating interference list does not explicitly teach establishing interference maps.
	Sirotkin, in the same endeavor, discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
	Wang modified by Sirotkin, fails to disclose calibrating a receiver nulling while measuring transmission of the PDPUs..
	Stephens, in the same endeavor of calibrating transmitter and receiver and keeping quality of performance of the receiver constant as shown in Figs. 5 and 6 and Column 6 Lines 4-5 and 35-36, further discloses calibrating (i.e. configuring the demodulator 38 of mobile receiver shown in Figs. 2 & 7 with antenna 22 ) receiver (i.e. mobile receiver 16 in Figs 2 and 8) nulling (i.e. Column 10 Line 39 indicates the demodulator 38 nulls or zeroes a portion of the received data that has faded or experienced signal power loss to remove noise from the data packet - see  Column 10, Lines 38-41and 45) while measuring transmission of the PDPUs..(i.e. see Column 6, Lines 36-38 where the mobile receiver 16 using demodulator 38 receives packets and while receiving packet measures the transmission power level as a signal-to-noise ratio and also detects on the same packet a portion where periods of fades or signal power loss that contributes to noise and nulls the periods of fades in the received power to calibrate/configure the receiver by getting rid of noise.  See in general Column 10, Lines 28-50)
	In view of the above, having the method of Wang modified by Sirotkin and then given the well- established teaching of Stephens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang modified by Sirotkin as taught by Stephens, since Stephen states in Column 2 Lines 59-60 and Column 3, Line 3 that the modification results in efficient use of power, bandwidth and receiver resources resulting in reliable communication to mobile users.

Regarding claim 8, Wang discloses 
	a wireless access point (AP) (i.e. Fig. 21B  AP1 and hardware wise shown in Fig. 1B) comprising: a processor (i.e. Fig. 1B Processor 118);
operable to perform a method of Multi-AP beamforming for a multi-AP (MAP) wireless network, (See abstract and paragraphs 3 and 34 but in particular paragraph 247 and Fig. 21a- on  “The apparatus may be configured to perform coordinated sectorized or beam formed transmissions through access point (AP)/PCP negotiations. The apparatus may provide an indication of support for joint transmission and coordinated sectorized or beam formed transmissions “- See Fig 21a on multi-AP wireless network containing AP1 and AP2 with each AP with its own BSS - See paragraph 252). the method comprising:
	the wireless AP ( (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252)) establishing an agreement to collaborate with another wireless AP (i.e. AP2 of Fig. 21B) (See paragraph 104 in relation to Fig. 3a where the protocol to collaborate between two APs, namely Associated AP (AAP) as the first AP and Assistant AP (ATAP) as the second AP and in Fig. 9 with respect to paragraph 142 the protocol to coordinate transmission or collaborate  ), wherein the wireless AP is operable to service a first basic service set (BSS) (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and the another wireless AP is operable to service a second BSS, (i.e. AP2 in Fig. 21B with BSS2 in paragraph 252), and wherein further wireless stations (STAs) of the first BSS (i.e. WTRU1  and WTRU2 of BSS1 in Fig. 21b - paragraph 252) measure Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) received (i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230) from wireless STAs in the second BSS to determine interference information; (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info 1  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) ,
the wireless AP collecting interference information measured by the wireless STAs in the first BSS; (See Fig. 21a steps 2102 and 2103 and at least paragraphs 251 and 270 where each BSS/AP receives from its own WTRUs first interference information 1 and from collaborating neighboring APs interference information 2)
the wireless AP establishing an interference See Fig. 21a step 2104 where the received interference information from different sectors/BSS are combined to generate a transmission conflict/interference list in Fig. 21a step 2105 and is shared among collaborating APs in Fig. 21 step 2106 - see paragraph 251) and the wireless AP performing Multi-AP beamforming with the another wireless AP to service the first BSS and the second BSS, (See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
wherein the performing Multi-AP beamforming is operable to mitigate interference between the first BSS and the second BSS.(see paragraph 251 explicitly stating - These coordinated sectorized or beam formed transmissions may reduce interference)
	Even though Wang discloses determining interference and generating interference list does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the access point of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the access point of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
	Wang modified by Sirotkin, fails to disclose the wireless STAs calibrate a receiver nulling while measuring transmission of the PDPUs..
	Stephens, in the same endeavor of calibrating transmitter and receiver and keeping quality of performance of the receiver constant as shown in Figs. 5 and 6 and Column 6 Lines 4-5 and 35-36, further discloses the wireless STAs (i.e. mobile receiver/STA 16 shown in Figs. 1, 2 and 6) calibrate (i.e. configuring the demodulator 38 of mobile receiver shown in Figs. 2 & 7 with antenna 22 ) a receiver (i.e. mobile receiver 16 in Figs 2 and 8 with antenna 22 and demodulator 38) nulling (i.e. Column 10 Line 39 indicates the demodulator 38 nulls or zeroes a portion of the received data that has faded or experienced signal power loss to remove noise from the data packet - see  Column 10, Lines 38-41and 45) while measuring transmission of the PDPUs..(i.e. see Column 6, Lines 36-38 where the mobile receiver 16 using demodulator 38 receives packets and while receiving packet measures the transmission power level as a signal-to-noise ratio and also detects on the same packet a portion where periods of fades or signal power loss that contributes to noise and nulls the periods of fades in the received power to calibrate/configure the receiver by getting rid of noise.  See in general Column 10, Lines 28-50)
	In view of the above, having the access point of Wang modified by Sirotkin and then given the well- established teaching of Stephens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the access point of Wang modified by Sirotkin as taught by Stephens, since Stephen states in Column 2 Lines 59-60 and Column 3, Line 3 that the modification results in efficient use of power, bandwidth and receiver resources resulting in reliable communication to mobile users.

	
Regarding claim 15, Wang discloses a non-transitory computer readable storage medium having embedded therein program instructions , which when executed by one or more processors of a device, causes the device to execute method for Multi-AP beamforming in a multi-AP (MAP) wireless network, (See abstract and paragraphs 3 and 34 but in particular paragraph 247 and Fig. 21a- on  “The apparatus may be configured to perform coordinated sectorized or beam formed transmissions through access point (AP)/PCP negotiations. The apparatus may provide an indication of support for joint transmission and coordinated sectorized or beam formed transmissions “- See Fig 21a on multi-AP wireless network containing AP1 and AP2 with each AP with its own BSS - See paragraph 252).the method comprising:
establishing an agreement to collaborate (See paragraph 104 in relation to Fig. 3a where the protocol to collaborate between two APs, namely Associated AP (AAP) as the first AP and Assistant AP (ATAP) as the second AP and in Fig. 9 with respect to paragraph 142 the protocol to coordinate transmission or collaborate  ) between a first wireless AP (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) operable to service a first basic service set (BSS) (i.e. AP1 in Fig. 21B with BSS1 in paragraph 252) and a second wireless AP(i.e. AP2 in Fig. 21B with BSS2 in paragraph 252), operable to service a second BSS, (i.e. AP2 in Fig. 21B with BSS2 in paragraph 252) and wherein wireless stations (STAs) of the first BSS(i.e. WTRU1 and WTRU2 with AP1 and BSS1 per paragraph 252) measure Physical Layer Convergence Procedure (PLCP) Protocol Data Units (PPDUs) received(i.e. data is exchanged as a frame between the APs and the WTRUs as PDCP and PLCP is contained in PDCP - see paragraphs 116, 175 and 230) from wireless STAs in the second BSS to determine interference information (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info 1  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) , 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292)
collecting interference information measured by the wireless STAs in the first BSS; (See Fig. 21a steps 2102 and 2103 and at least paragraphs 251 and 270 where each BSS/AP receives from its own WTRUs first interference information 1 and from collaborating neighboring APs interference information 2)
establishing interference See Fig. 21a step 2104 where the received interference information from different sectors/BSS are combined to generate a transmission conflict/interference list in Fig. 21a step 2105 and is shared among collaborating APs in Fig. 21 step 2106 - see paragraph 251) and
performing Multi-AP beamforming to service the first BSS and the second BSS, (See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
wherein the Multi-AP beamforming is operable to mitigate interference between the first BSS and the second BSS.(see paragraph 251 explicitly stating - These coordinated sectorized or beam formed transmissions may reduce interference)
	Even though Wang discloses determining interference and generating interference list does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the non-transitory medium of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory medium of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
	Wang modified by Sirotkin, fails to disclose the wireless STAs calibrate a receiver nulling while measuring transmission of the PDPUs..
	Stephens, in the same endeavor of calibrating transmitter and receiver and keeping quality of performance of the receiver constant as shown in Figs. 5 and 6 and Column 6 Lines 4-5 and 35-36, further discloses the wireless STAs (i.e. mobile receiver/STA 16 shown in Figs. 1, 2 and 6) calibrate (i.e. configuring the demodulator 38 of mobile receiver shown in Figs. 2 & 7 with antenna 22 ) a receiver (i.e. mobile receiver 16 in Figs 2 and 8 with antenna 22 and demodulator 38) nulling (i.e. Column 10 Line 39 indicates the demodulator 38 nulls or zeroes a portion of the received data that has faded or experienced signal power loss to remove noise from the data packet - see  Column 10, Lines 38-41and 45) while measuring transmission of the PDPUs..(i.e. see Column 6, Lines 36-38 where the mobile receiver 16 using demodulator 38 receives packets and while receiving packet measures the transmission power level as a signal-to-noise ratio and also detects on the same packet a portion where periods of fades or signal power loss that contributes to noise and nulls the periods of fades in the received power to calibrate/configure the receiver by getting rid of noise.  See in general Column 10, Lines 28-50)
	In view of the above, having the non-transitory medium of Wang modified by Sirotkin and then given the well- established teaching of Stephens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory medium of Wang modified by Sirotkin as taught by Stephens, since Stephen states in Column 2 Lines 59-60 and Column 3, Line 3 that the modification results in efficient use of power, bandwidth and receiver resources resulting in reliable communication to mobile users.

Regarding claim 2, Wang modified by Sirotkin and Stephens discloses the method as described in claim 1,Wang further discloses wherein the interference i.e. WTRU1 and WTRU2 of BSS1 in Fig. 21 b-paragraphs 251 and 252), the performing Multi-AP beamforming is performed based on the interference Fig. 21 a - step 2107 performing sectorized beamforming by multiple-APs)  the second wireless AP selects a recipient STA of a downlink transmission in the second BSS, and wherein the recipient STA is not interfered with other transmissions in the first BSS.(See paragraphs 251-252  the whole point of developing an interference/transmission conflict list is to identify recipient STAs that will be less interfered either for uplink or downlink transmission and the system is capable in scheduling uplink or downlink per paragraph 88)
	Even though Wang discloses determining interference and generating interference list, Wang does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
Regarding claim 9, Wang modified by Sirotkin and Stephens discloses the wireless AP as described in Claim 8, wherein the interference (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292) , and wherein the performing Multi-AP beamforming is performed based on the interference See Fig. 21A step 2106 and 2107 where the coordinated sectorized beamforming amongst multi-APs - See paragraph 251 )
for user equipment (UE) located at the edge of ac overage area.
	Even though Wang discloses determining interference and generating interference information, Wang does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance
Regarding claim 10, Wang modified by Sirotkin and Stephens discloses the wireless AP as described in Claim 9, Wang discloses wherein information of the interference  (i.e. WTRU1 and WTRU2 of BSS1 associated with AP1 records the data received from AP2 and associated WTRU3 and WTRU4 of BSS2/AP2 - see paragraph 254  in general stating a given WTRUs in a given BSS will record all data received from neighboring collaborating APs and associated WTRUs as further shown in the last part of Table 16 and report it to AP1 as interference info  per paragraph 256 and paragraph 262 and the interference info is recorded per Figs. 22 and 23 and has measurements 2307 indicating the received unwanted PPDUs are measured as further suggested in paragraph 292)
	Even though Wang discloses determining interference and generating interference information, Wang does not explicitly teach establishing interference maps.
	Sirotkin discloses establishing interference maps. (See paragraph 37 indicating map 200 is an interference map generated by BS121 based on the interference info received from BS 111 - see also paragraphs 38, 39 and 46)
	In view of the above, having the method of Wang and then given the well- established teaching of Sirotkin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang as taught by Sirotkin, since Sirotkin states in paragraph 13 that the modification results in mitigating interference, improve system spectral efficiency and enhance throughput performance for user equipment (UE) located at the edge of ac overage area.
Regarding claim 16, claim 16 is rejected in the same scope as claim 9.
Regarding claim 17, claim 17 is rejected in the same scope as claim 10.

Claims 3, 5, 6, 7, 12, 13, 14,  and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20150288427 A1) in view of Sirotkin et al (US 20130115999 A1) and  Stephens et al (US 6055277).and further in view of Zhou et al (US 20180262936 A1).
Regarding claim 3, the combination of Wang and Sirotkin and Stephens  discloses the method described in claim 1, including performing Multi-AP beamforming according to the interference maps as set forth above but fails to disclose the second wireless AP performing a downlink transmission by nulling toward the first wireless AP to avoid interference of uplink transmissions of the of the first BSS.
	Zhou discloses the second wireless AP performing a downlink transmission by nulling toward the first wireless AP to avoid interference of uplink transmissions of the of the first BSS. (Per paragraphs 77 and 78 explicitly stating nulling is used between two collaborating APs to cancel uplink interference from a neighboring BSS with an associated neighboring AP by sending null transmission downlink towards the STAs of the neighboring AP based on an interference free transmission list as stated at the end of paragraph 72 ) 
	In view of the above, having the method of Wang and Sirotkin and Stephens and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin and Stephens as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 5, the combination of Wang and Sirotkin and Stephens discloses the method described in claim 1 but fails to disclose further comprising determining trigger frame information of an uplink transmission in the first BSS and determining an intended recipient wireless STAs according to the trigger frame information.
	Zhou discloses determining trigger frame information of an uplink transmission (Fig. 7 TF 712) in the first BSS (i.e. INBSS is first BSS and contains at least STA1 and STA2 )and determining an intended recipient wireless STAs (i.e. STA1 and STA2 per Fig. 7 ) according to the trigger frame information.(i.e. STA1 and STA2 transmit uplink reports per uplink trigger frame TF 712 - paragraph 144)
	In view of the above, having the method of Wang and Sirotkin and Stephens and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin and Stephens as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 6, the combination of Wang and Sirotkin and Stephens discloses the method described in claim 1, including establishing agreement to collaborate as set forth above but fails to disclose the first wireless AP indicating a collaborative uplink transmission in an uplink trigger frame.
	Zhou discloses a collaborative uplink transmission in an uplink trigger frame.(See Fig. 7 where uplink trigger frame TF 712 triggers collaborative simultaneous uplink transmission in the INBSS - paragraph 144. See also Fig. 8)
	In view of the above, having the method of Wang and Sirotkin and Stephens and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin and Stephens as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 7, the combination of Wang and Sirotkin and Stephens discloses the method described in claim 1, the first the first wireless AP selecting a recipient STA of the first BSS according to interference map to avoid interference.(i.e. note that Wang already disclosed in paragraphs 251-252 developing an interference/transmission conflict list is to identify recipient STAs that will be less interfered either for uplink or downlink transmission and the system is capable in scheduling uplink or downlink per paragraph 88.  Further Sirotkin discloses in paragraph 37 in relation to Fig. 2 using an interference map where users are assigned resources to minimize interference )
	The motivation to combine Wang and Sirotkin and Stephens  is set forth above.
	The combination of Wang and Sirotkin and Stephen fails to disclose wherein the second wireless AP uses a trigger frame to indicate uplink transmission from a first wireless STA of the second BSS, wherein the first wireless AP continues the performing Multi-AP beamforming by nulling toward the second wireless AP.
	Zhou discloses wherein the second wireless AP uses a trigger frame (Fig. 7 TF 712) to indicate uplink transmission from a first wireless STA (STA1 or STA2 in Fig. 7)  of the second BSS (i.e. Fig. 7 trigger frame 712 indicates an uplink transmission to a second AP AP1 of INBSSS) , wherein the first wireless AP continues the performing Multi-AP beamforming by nulling toward the second wireless AP.  (Per paragraphs 77 and 78 explicitly stating nulling is used between two collaborating APs to cancel uplink interference from a neighboring BSS with an associated neighboring AP by sending null transmission downlink towards the STAs of the neighboring AP based on an interference free transmission list as stated at the end of paragraph 72 ) 
	In view of the above, having the method of Wang and Sirotkin and Stephens and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Wang and Sirotkin and Stephens as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 12, the combination of Wang and Sirotkin and Stephens discloses the method described in claim 8 but fails to disclose further comprising wherein the wireless AP determines trigger frame information of an uplink transmission in the first BSS and determines an intended recipient wireless STAs according to the trigger frame information.
	Zhou discloses wherein the wireless AP (Fig. 7 AP1 )determines trigger frame (Fig. 7 TF 712) information of an uplink transmission in the first BSS (i.e. which STAs to trigger and is based those who had received earlier a measurement request where in the first BSS is INBSS in Fig. 7) and an intended recipient wireless STAs (i.e. STA1 and STA2 per Fig. 7 ) according to the trigger frame information.(i.e. STA1 and STA2 transmit uplink reports per uplink trigger frame TF 712 - paragraph 144)
	In view of the above, having the AP of Wang and Sirotkin and Stephens and then given the well- established teaching of Zhou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the AP of Wang and Sirotkin and Stephens as taught by Zhou, since Zhou states in paragraph 103 that the modification results in allowing stations with a sufficient signal and interference to noise ratio (SINR) to be served simultaneously without being nulled by overlapping BSS (OBSS) access point in a beamforming group.
Regarding claim 13, claim 13 is rejected in the same scope as claim 6.
Regarding claim 14, claim 14 is rejected in the same scope as claim 7.
Regarding claim 19, claim 19 is rejected in the same scope as claim 5.
Regarding claim 20, claim 20 is rejected in the same scope as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474